Citation Nr: 9929305	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 1998 the RO denied the veteran's claim for service 
connection for PTSD.  The veteran filed a Notice of 
Disagreement and perfected an appeal on this issue and the 
case has been referred to the Board for resolution. In August 
1999 the veteran offered testimony in support of his claim 
before the undersigned Member of the Board.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The veteran has not submitted competent medical evidence 
demonstrating a diagnosis of PTSD related to an in-service 
stressor.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. 
§ 3.304(f) (1998).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

For PTSD claims, in addition to a diagnosis of PTSD and lay 
statements of an inservice stressor, there must be medical 
evidence of a nexus between service and the current PTSD 
disability for the claim to be well grounded.  See Cohen, 
10 Vet. App. at 136-137.  


Analysis

Service medical records show that the veteran complained of 
feelings of mild depression and emotional distress on several 
occasions during active service.  In June 1979 the impression 
was adjustment reaction to adult life in response to 
complaints of mild depression.  In August 1980 the veteran 
reported physical complaints related to emotional stress and 
suicidal thoughts.  The assessment was situation reaction, 
rule out depressive episode, rule out character traits with 
hysterical component.  The veteran was subsequently evaluated 
by the mental health clinic and the assessment was hysterical 
personality, no thought disorder, psychotic episode.  The 
veteran was placed on restricted duty and treated with 
medication.

A clinical note dated in September 1980 provides an 
assessment of personality disorder, hysterical.  A report of 
evaluation, also dated in September 1980 indicates a 
diagnosis by the chief of the Mental Health Clinic, of 
passive-aggressive personality with hysteroid features.  
December 1980 Mental Health clinic records show that the 
veteran was participating in relaxation response therapy and 
was cooperative and responsive.

VA outpatient records from November 1981 show that the 
veteran was having difficulty adjusting to civilian life.  No 
suicidal or homicidal thoughts were noted and no active 
hallucinations or delusions were observed during the 
interview.  The relevant diagnosis was dysthymic disorder.

The veteran underwent a VA psychiatric examination in 
February 1982.  Mental status examination revealed no thought 
disorder in process or content; affect was appropriate and 
mood depressed and sullen.  He reported not sleeping well and 
that he was dissatisfied with his social, family and 
occupational circumstances.  The examiner noted that the 
veteran appeared to be dependent, demanding and self-
centered.  Sensorium was intact, concentration was good and 
frustration tolerance was low.  Judgment was at times poor 
and he had little insight.  The diagnosis was no mental 
disorder; depressive and characterological features.

The veteran underwent detoxification and rehabilitation in 
May 1995.  The discharge summary shows that the veteran was 
diagnosed with polysubstance abuse and antisocial personality 
disorder.

A July 1997 psychiatric clinic summary indicates that the 
veteran was participating in a REACH program for substance 
abusers.  Notes indicate that the treating staff believed 
that the veteran's psychotic symptoms were related to drug 
use, although there was a question of possible PTSD secondary 
to childhood abuse.  

Clinical treatment notes from November 1998 and February 1999 
show that the veteran was having "PTSD [symptoms]" (e.g. 
anxiety), although no diagnosis of PTSD was provided.  
Undated notes from the same provider indicate diagnoses of 
depression, not otherwise specified and polysubstance abuse, 
in early full remission.

The veteran testified before the undersigned Member of the 
Board in August 1999.  He testified that stressors during 
active duty were getting into fights, family troubles and 
discrimination (e.g. lack of promotion) because he was 
Hispanic.  The veteran testified that he never witnessed 
killings, dead bodies or traumatic events.  Transcript p. 7.  
He stated that his current treating physician had diagnosed 
PTSD.  Tr. at p.9.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has PTSD as a result of events 
during active service.  The appellant's claim rests on his 
assertions that his PTSD is present and is related to 
stressful incidents that occurred during active duty.  
However, the appellant, as a lay person without medical 
knowledge is not competent to offer opinions or to make such 
conclusions regarding medical causation.  See Espiritu.  In 
this case, the record contains no diagnosis of PTSD by a 
trained medical professional.  Other than the veteran's 
assertions, the only evidence of PTSD were the comments from 
the July 1997 psychiatric clinic summary notes regarding the 
possibility of PTSD secondary to childhood abuse, and the 
notation of PTSD symptoms in clinical notes dated in November 
1998 and February 1999.  These do not constitute a clear 
diagnosis.  Having found that the medical evidence does not 
include a clear diagnosis of PTSD, the Board must deny the 
claim as not well-grounded.  38 U.S.C.A. § 5107(a).

In addition, the evidence contains no verified stressor as a 
possible cause of PTSD.  The Board notes that in July 1997 
the RO sent a letter to the veteran requesting information to 
aid in the search of records for verification of stressors, 
but the veteran did not reply.  In his testimony the veteran 
testified that he was discriminated against because he was 
Hispanic, and that he has nightmares in which he sees the 
face of the officer who discriminated against him.  However, 
the personnel records before the Board contain no evidence of 
discrimination and the veteran has failed to provide 
information that would support his claim or aid in the 
verification of the alleged discrimination.  

The Board recognizes that the Court has held that there is 
some duty to assist the appellant in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where an appellant has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The facts and circumstances of this case are such that no 
further action is warranted.



ORDER

Entitlement to service connection for PTSD is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

